

PERFORMANCE SHARE LONG TERM INCENTIVE AGREEMENT
This Agreement is entered into as of February __, 2018, between Northwest
Natural Gas Company, an Oregon corporation (the “Company”), and ____________
(“Recipient”).
On February 21, 2017, the Organization and Executive Compensation Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) authorized a
performance-based stock award (the “Award”) to Recipient pursuant to Section 6
of the Company’s Long Term Incentive Plan (the “Plan”). Recipient desires to
accept the Award subject to the terms and conditions of this Agreement.
NOW, THEREFORE, the parties agree as follows:
1.Award. Subject to the terms and conditions of this Agreement, the Company
shall issue or otherwise deliver to the Recipient the number of shares of Common
Stock of the Company (the “Performance Shares”) determined under this Agreement
based on (a) the performance of the Company during the three-year period from
January 1, 2018 to December 31, 2020 (the “Award Period”) as described in
Section 2 and (b) Recipient’s continued employment during the Award Period as
described in Section 3. If the Company issues or otherwise delivers Performance
Shares to Recipient, the Company shall also pay to Recipient the amount of cash
determined under Section 4 (the “Dividend Equivalent Cash Award”). Recipient’s
“Target Share Amount” for purposes of this Agreement is __________ shares.
2.    Performance Conditions.
2.1    Payout Factor. Subject to possible reduction under Section 3, the number
of Performance Shares to be issued or otherwise delivered to Recipient shall be
determined by multiplying the Payout Factor (as defined below) by the Target
Share Amount. The “Payout Factor” shall be equal to (a) the TSR Modifier as
determined under Section 2.2, multiplied by (b) the EPS Payout Factor as
determined under Section 2.3 below; provided, however, that the Payout Factor
shall not be greater than 200% and the Payout Factor shall be 0% if the ROIC
Performance Threshold (as defined in Section 2.4 below) is not satisfied.
Notwithstanding the foregoing, if a Change in Control (as defined in Section
3.7) occurs before the last day of the Award Period, the Payout Factor shall be
100%.
2.2    TSR Modifier.
(a)    The “TSR Modifier” shall be determined under the table below based on the
TSR Percentile Rank (as defined below) of the Company:
TSR Percentile Rank
TSR Modifier
 
 
less than 25%
75%
25% to 75%
100%
more than 75%
125%



(b)    To determine the Company’s “TSR Percentile Rank,” the TSR of the Company
and each of the Peer Group Companies (as defined below) shall be calculated, and







--------------------------------------------------------------------------------




the Peer Group Companies shall be ranked based on their respective TSR’s from
lowest to highest. If the Company’s TSR is equal to the TSR of any other Peer
Group Company, the Company’s TSR Percentile Rank shall be equal to the number of
Peer Group Companies with a lower TSR divided by the number that is one less
than the total number of Peer Group Companies, with the resulting amount
expressed as a percentage and rounded to the nearest tenth of a percentage
point. If the Company’s TSR is between the TSRs of any two Peer Group Companies,
the TSR Percentile Ranks of those two Peer Group Companies shall be determined
as set forth in the preceding sentence, and the Company’s TSR Percentile Rank
shall be interpolated as follows. The excess of the Company’s TSR over the TSR
of the lower Peer Group Company shall be divided by the excess of the TSR of the
higher Peer Group Company over the TSR of the lower Peer Group Company. The
resulting fraction shall be multiplied by the difference between the TSR
Percentile Ranks of the two Peer Group Companies. The product of that
calculation shall be added to the TSR Percentile Rank of the lower Peer Group
Company, and the resulting sum (rounded to the nearest tenth of a percentage
point) shall be the Company’s TSR Percentile Rank. The intent of this definition
of TSR Percentile Rank is to produce the same result as calculated using the
PERCENTRANK function in Microsoft Excel to determine the rank of the Company’s
TSR within the array consisting of the TSRs of the Peer Group Companies.
(c)    The “Peer Group Companies” consist of those companies that were
components of the Russell 2500 Utilities Index on October 1, 2017 and that
continue to be components of the Russell 2500 Utilities Index through December
31, 2020. If the Russell 2500 Utilities Index ceases to be published prior to
December 31, 2020, the Peer Group Companies shall consist of those companies
that were components of the Russell 2500 Utilities Index on October 1, 2017 and
that continued to have publicly-traded common stock through December 31, 2020.
(d)    The “TSR” for the Company and each Peer Group Company shall be calculated
by (1) assuming that $100 is invested in the common stock of the company at a
price equal to the average of the closing market prices of the stock for the
period from October 1, 2017 to December 31, 2017, (2) assuming that for each
dividend paid on the stock during the Award Period, the amount equal to the
dividend paid on the assumed number of shares held is reinvested in additional
shares at a price equal to the closing market price of the stock on the
ex-dividend date for the dividend, and (3) determining the final dollar value of
the total assumed number of shares based on the average of the closing market
prices of the stock for the period from October 1, 2020 to December 31, 2020.
The “TSR” shall then equal the amount determined by subtracting $100 from the
foregoing final dollar value, dividing the result by 100 and expressing the
resulting fraction as a percentage.
(e)    If during the Award Period any Peer Group Company enters into an
agreement pursuant to which all or substantially all of the stock or assets of
the Peer Group Company will be acquired by a third party (a “Signed
Acquisition”), and if the Signed Acquisition is not completed by the end of the
Award Period, then that company shall not be a Peer Group Company. If a Signed
Acquisition of a Peer Group Company is terminated (other than in connection with
the execution of another Signed Acquisition) before the end of the Award Period,
then that company shall remain a Peer Group Company, and the TSR for that Peer
Group


2

--------------------------------------------------------------------------------




Company shall be calculated as provided in Section 2.2(d), except that if the
announcement of the termination of the Signed Acquisition occurs during the last
three months of the Award Period, for purposes of determining the final dollar
value under clause (3) of Section 2.2(d), the three-month period for which
closing market prices are averaged shall be shortened to exclude any trading
days preceding the announcement of the termination of the Signed Acquisition.
2.3    EPS Payout Factor.
(a)    The “EPS Payout Factor” shall be determined under the table below based
on the Cumulative EPS Achievement Percentage (as defined below) achieved by the
Company for the Award Period:
Cumulative EPS Achievement Percentage


EPS Payout Factor
 
 
 
0%
 
40%
 
100%
 
185%



If the Company’s Cumulative EPS Achievement Percentage is between any two data
points set forth in the first column of the above table, the EPS Payout Factor
shall be interpolated as follows. The excess of the Company’s Cumulative EPS
Achievement Percentage over the Cumulative EPS Achievement Percentage of the
lower data point shall be divided by the excess of the Cumulative EPS
Achievement Percentage of the higher data point over the Cumulative EPS
Achievement Percentage of the lower data point. The resulting fraction shall be
multiplied by the difference between the EPS Payout Factors in the above table
corresponding to the two data points. The product of that calculation shall be
rounded to the nearest hundredth of a percentage point and then added to the EPS
Payout Factor in the above table corresponding to the lower data point, and the
resulting sum shall be the EPS Payout Factor.
(b)    The Company’s “Cumulative EPS Achievement Percentage” for the Award
Period shall equal the Cumulative EPS (as defined below) divided by the
Cumulative EPS Target (as defined below), expressed as a percentage and rounded
to the nearest tenth of a percentage point.
(c)    The Company’s “Cumulative EPS” for the Award Period shall equal the sum
of the Company’s diluted earnings per share of common stock (“EPS”) for each of
the three years in the Award Period. Subject to adjustment in accordance with
Section 2.5 below, the Company’s diluted earnings per share of common stock for
any year shall be as set forth in the audited consolidated financial statements
of the Company and its subsidiaries for that year. After giving effect to any
adjustments required by Section 2.5, the EPS for each year shall be rounded to
the nearest penny.
(d)    The Company’s “Cumulative EPS Target” for the Award Period shall equal
the sum of the EPS targets approved by the Committee for each of the three years
in


3

--------------------------------------------------------------------------------




the Award Period. The EPS target for the first year of the Award Period as
approved by the Committee is $___. Within the first 90 days of the second year
of the Award Period, the Committee shall approve the EPS target for that year.
Within the first 90 days of the third year of the Award Period, the Committee
shall approve the EPS target for that year.
2.4    ROIC Performance Threshold.
(a)    For purposes of this Agreement, the “ROIC Performance Threshold” shall be
satisfied if the Company’s Average ROIC (as defined below) for the Award Period
is greater than or equal to ___%.
(b)    The Company’s “Average ROIC” for the Award Period shall equal the simple
average of the Company’s ROIC (as defined below) for each of the three years in
the Award Period, rounded to the nearest hundredth of a percentage point. The
Company’s “ROIC” for any year shall be calculated by dividing the Company’s
Adjusted Net Income (as defined below) for the year by the Company’s Average
Long Term Capital (as defined below) for the year, and rounding the result to
the nearest hundredth of a percentage point. Subject to adjustment in accordance
with Section 2.5 below, the Company’s “Adjusted Net Income” for any year shall
be equal to the Company’s net income for the year, increased by the Company’s
interest expense, net for the year and reduced by the Company’s interest income
(including net interest on deferred regulatory accounts) for the year, in each
case as set forth in the Company’s Annual Report on Form 10-K for that year.
“Average Long Term Capital” for any year shall mean the average of the Company’s
Long Term Capital (as defined below) as of the last day of the year and the
Company’s Long Term Capital as of the last day of the prior year. Subject to
adjustment in accordance with Section 2.5 below, “Long Term Capital” as of any
date shall equal the sum of the Company’s total shareholders’ equity as of that
date and the Company’s long-term debt (including current maturities) as of that
date, in each case as set forth on the audited consolidated balance sheet of the
Company as of that date.
2.5    EPS and ROIC Adjustments. The Committee may, at any time, approve
adjustments to the calculation of Cumulative EPS and/or Average ROIC to take
into account such unanticipated circumstances or significant, non-recurring or
unplanned events as the Committee may determine in its sole discretion, and such
adjustments may increase or decrease Cumulative EPS and/or Average ROIC.
Possible circumstances that may be the basis for adjustments shall include, but
not be limited to, any change in applicable accounting rules or principles; any
gain or loss on the disposition of a business; impairment of assets; dilution
caused by Board approved business acquisition; tax changes and tax impacts of
other changes; changes in applicable laws and regulations; changes in rate case
timing; changes in the Company’s structure; and any other circumstances outside
of management’s control.
3.    Employment Condition.
3.1    Except as provided in Sections 3.2, 3.3 or 7.2, in order to receive a
payout of Performance Shares, Recipient must be employed by the Company on the
last day of the Award Period.


4

--------------------------------------------------------------------------------




3.2    If Recipient’s employment by the Company is terminated at any time prior
to the end of the Award Period because of death, physical disability (within the
meaning of Section 22(e)(3) of the Internal Revenue Code of 1986 (the “Code”)),
or Retirement (unless such Retirement results from a termination of Recipient’s
employment by the Company for Cause), Recipient shall be entitled to receive a
pro-rated award. The number of Performance Shares to be issued or otherwise
delivered as a pro-rated award under this Section 3.2 shall be determined by
multiplying the number of Performance Shares determined under Section 2 by a
fraction, the numerator of which is the number of days Recipient was employed by
the Company during the Award Period and the denominator of which is the number
of days in the Award Period. If Recipient’s employment by the Company terminates
because of Retirement, death or physical disability and a Change in Control
subsequently occurs before the end of the Award Period, the number of
Performance Shares determined under Section 3.3 shall immediately be paid to
Recipient. If a Change in Control occurs and Recipient’s employment by the
Company subsequently terminates before the end of the Award Period because of
Retirement, death or physical disability, the number of Performance Shares
determined under Section 3.3 shall immediately be paid to Recipient.
3.3    CIC Acceleration.
(a)    If Recipient is a party to a Change in Control Severance Agreement with
the Company, Recipient shall immediately be paid a pro-rated award if Recipient
becomes entitled to a Change in Control Severance Benefit (as defined below).
The number of Performance Shares to be issued or otherwise delivered as a
pro-rated award under this Section 3.3 shall be determined by multiplying the
Target Share Amount by a fraction, the numerator of which is the number of days
Recipient was employed by the Company during the Award Period and the
denominator of which is the number of days in the Award Period. A “Change in
Control Severance Benefit” means the severance benefit provided for in
Recipient’s Change in Control Severance Agreement with the Company; provided,
however, that such severance benefit is a “Change in Control Severance Benefit”
for purposes of this Agreement only if, under the terms of Recipient’s Change in
Control Severance Agreement, Recipient becomes entitled to the severance benefit
(i) after a change in control of the Company has occurred, (ii) because
Recipient’s employment with the Company has been terminated by Recipient for
good reason in accordance with the terms and conditions of the Change in Control
Severance Agreement or by the Company other than for cause, and (iii) because
Recipient has satisfied any other conditions or requirements specified in the
Change in Control Severance Agreement and necessary for Recipient to become
entitled to receive the severance benefit. For purposes of this Section 3.3(a),
the terms “change in control,” “good reason,” “cause” and “disability” shall
have the meanings set forth in Recipient’s Change in Control Severance
Agreement.
(b)    If Recipient is not a party to a Change in Control Severance Agreement
with the Company, Recipient shall immediately be paid a pro-rated award in the
amount stated in Section 3.3(a) if a Change in Control (as defined in Section
3.7 above) occurs and at any time after the earlier of Shareholder Approval (as
defined in Section 3.8 below), if any, or the Change in Control and on or before
the second anniversary of the Change in Control, (i) Recipient’s employment is
terminated by the Company (or its successor) without Cause (as


5

--------------------------------------------------------------------------------




defined in Section 3.6 below), or (b) Recipient’s employment is terminated by
Recipient for Good Reason (as defined in Section 3.9 below).
3.4    If Recipient’s employment by the Company is terminated at any time prior
to the end of the Award Period and Section 3.2, 3.3 or 7.2 does not apply to
such termination, Recipient shall not be entitled to receive any Performance
Shares.
3.5    “Retirement” shall mean termination of employment (a) on or after the
first anniversary of the date of this Agreement, and (b) after Recipient is
(1) age 62 with at least five years of service as an employee of the Company, or
(2) age 60 with age plus years of service (including fractions) as an employee
of the Company totaling at least 70.
3.6    “Cause” shall mean (a) the willful and continued failure by Recipient to
perform substantially Recipient’s assigned duties with the Company (other than
any such failure resulting from incapacity due to physical or mental illness)
after a demand for substantial performance is delivered to Recipient by the
Company which specifically identifies the manner in which Recipient has not
substantially performed such duties, (b) willful commission by Recipient of an
act of fraud or dishonesty resulting in economic or financial injury to the
Company, (c) willful misconduct by Recipient that substantially impairs the
Company’s business or reputation, or (d) willful gross negligence by Recipient
in the performance of his or her duties.
3.7    For purposes of this Agreement, a “Change in Control” of the Company
shall mean the occurrence of any of the following events:
(a)    The consummation of:
(1)    any consolidation, merger or plan of share exchange involving the Company
(a “Merger”) as a result of which the holders of outstanding securities of the
Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least 50% of the combined voting power of the outstanding Voting Securities of
the surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger; or
(2)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of the
Company;
(b)    At any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board (“Incumbent Directors”) shall
cease for any reason to constitute at least a majority thereof; provided,
however, that the term “Incumbent Director” shall also include each new director
elected during such two-year period whose nomination or election was approved by
two-thirds of the Incumbent Directors then in office; or
(c)    Any person (as such term is used in Section 14(d) of the Securities
Exchange Act of 1934, other than the Company or any employee benefit plan
sponsored by the


6

--------------------------------------------------------------------------------




Company) shall, as a result of a tender or exchange offer, open market purchases
or privately negotiated purchases from anyone other than the Company, have
become the beneficial owner (within the meaning of Rule 13d‑3 under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Securities
representing twenty percent (20%) or more of the combined voting power of the
then outstanding Voting Securities.
3.8    For purposes of this Agreement, “Shareholder Approval” shall be deemed to
have occurred if the shareholders of the Company approve an agreement entered
into by the Company, the consummation of which would result in the occurrence of
a Change in Control.
3.9    For purposes of this Agreement, “Good Reason” shall mean the occurrence
after Shareholder Approval, if applicable, or the Change in Control, of any of
the following circumstances, but only if (x) Recipient gives notice to the
Company of Recipient’s intent to terminate employment for Good Reason within 30
days after the later of (1) notice to Recipient of such circumstances, or (2)
the Change in Control, and (y) such circumstances are not fully corrected by the
Company within 90 days after Recipient’s notice:
(a)    the assignment to Recipient of a different title, job or responsibilities
that results in a decrease in the level of Recipient’s responsibility; provided
that Good Reason shall not exist if Recipient continues to have the same or a
greater general level of responsibility for the former Company operations after
the Change in Control as Recipient had prior to the Change in Control even
though such responsibilities have necessarily changed due to the former Company
operations becoming a subsidiary or division of the surviving company;
(b)    a reduction by the Company in Recipient’s base salary as in effect
immediately prior to the earlier of Shareholder Approval, if applicable, or the
Change in Control;
(c)    the failure by the Company to continue in effect any employee benefit or
incentive plan in which Recipient is participating immediately prior to the
earlier of Shareholder Approval, if applicable, or the Change in Control (or
plans providing Recipient with at least substantially similar benefits) other
than as a result of the normal expiration of any such plan in accordance with
its terms as in effect immediately prior to the earlier of Shareholder Approval,
if applicable, or the Change in Control, or the taking of any action, or the
failure to act, by the Company which would adversely affect Recipient’s
continued participation in any of such plans on at least as favorable a basis to
Recipient as is the case immediately prior to the earlier of Shareholder
Approval, if applicable, or the Change in Control or which would materially
reduce Recipient’s benefits in the future under any of such plans or deprive
Recipient of any material benefit enjoyed by Recipient immediately prior to the
earlier of Shareholder Approval, if applicable, or the Change in Control;
(d)    the failure by the Company to provide and credit Recipient with the
number of paid vacation days to which Recipient is then entitled in accordance
with the Company’s normal vacation policy as in effect immediately prior to the
earlier of Shareholder Approval, if applicable, or the Change in Control; or
(e)    the Company’s requiring Recipient to be based more than 30 miles from
where Recipient’s office is located immediately prior to the earlier of
Shareholder


7

--------------------------------------------------------------------------------




Approval, if applicable, or the Change in Control except for required travel on
the Company’s business to an extent substantially consistent with the business
travel obligations which Recipient undertook on behalf of the Company prior to
the earlier of Shareholder Approval, if applicable, or the Change in Control.
4.    Dividend Equivalent Cash Award. The amount of the Dividend Equivalent Cash
Award shall be determined by multiplying the number of Performance Shares
deliverable to Recipient as determined under Sections 2 and 3 by the total
amount of dividends paid per share of the Company’s Common Stock for which the
dividend record date occurred after the beginning of the Award Period and before
the date of delivery of the Performance Shares.
5.    Certification and Payment. At the regularly scheduled meeting of the
Committee held in February of the year immediately following the final year of
the Award Period (the “Certification Meeting”), the Committee shall review the
Company’s results for the Award Period. Prior to the Certification Meeting, the
Company shall calculate the number of Performance Shares deliverable and the
amount of the Dividend Equivalent Cash Award payable to Recipient, and shall
submit these calculations to the Committee. At or prior to the Certification
Meeting, the Committee shall certify in writing (which may consist of approved
minutes of the Certification Meeting) the number of Performance Shares
deliverable to Recipient and the amount of the Dividend Equivalent Cash Award
payable to Recipient. Subject to applicable tax withholding, the amounts so
certified shall be delivered or paid (as applicable) on a date (the “Payment
Date”) that is the later of March 1, 2021 or five business days following the
Certification Meeting, and no amounts shall be delivered or paid prior to
certification. No fractional shares shall be delivered and the number of
Performance Shares deliverable shall be rounded to the nearest whole share.
Notwithstanding the foregoing, if Recipient shall have made a valid election to
defer receipt of Performance Shares or the Dividend Equivalent Cash Award
pursuant to the terms of the Company’s Deferred Compensation Plan for Directors
and Executives (the “DCP”), payment of the award shall be made in accordance
with that election.
6.    Tax Withholding. Recipient acknowledges that, on the Payment Date when the
Performance Shares are issued or otherwise delivered to Recipient, the Value (as
defined below) on that date of the Performance Shares (as well as the amount of
the Dividend Equivalent Cash Award) will be treated as ordinary compensation
income for federal and state income and FICA tax purposes, and that the Company
will be required to withhold taxes on these income amounts. To satisfy the
required withholding amount, the Company shall first withhold all or part of the
Dividend Equivalent Cash Award, and if that is insufficient, the Company shall
withhold the number of Performance Shares having a Value equal to the remaining
withholding amount. For purposes of this Section 6, the “Value” of a Performance
Share shall be equal to the closing market price for Company Common Stock on the
last trading day preceding the Payment Date. Notwithstanding the foregoing,
Recipient may elect not to have Performance Shares withheld to cover taxes by
giving notice to the Company in writing prior to the Payment Date, in which case
the Performance Shares shall be issued or acquired in the Recipient’s name on
the Payment Date thereby triggering the tax consequences, but the Company shall
retain the certificate for the Performance Shares as security until Recipient
shall have paid to the Company in cash any required tax withholding not covered
by withholding of the Dividend Equivalent Cash Award.


8

--------------------------------------------------------------------------------




7.    Sale of the Company. If there shall occur before the Payment Date a
merger, consolidation or plan of exchange involving the Company pursuant to
which the outstanding shares of Common Stock of the Company are converted into
cash or other stock, securities or property, or a sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, the assets of the Company (either, a “Company Sale”), then
either:
7.1    the unvested Performance Shares shall be converted into restricted stock
units for stock of the surviving or acquiring corporation in the applicable
transaction, with the amount and type of shares subject thereto to be
conclusively determined by the Committee, taking into account the relative
values of the companies involved in the applicable transaction and the exchange
rate, if any, used in determining shares of the surviving corporation to be held
by the former holders of the Company’s Common Stock following the applicable
transaction, and disregarding fractional shares; or
7.2    a pro-rated number of Performance Shares and the related dividend
equivalent cash payment shall be delivered simultaneously with the closing of
the applicable transaction such that Recipient will participate as a shareholder
in receiving proceeds from such transaction with respect to those shares. The
number of Performance Shares to be delivered as a pro-rated award under this
Section 7.2 shall be determined by multiplying the Target Share Amount by a
fraction, the numerator of which is the number of days of the Award Period
elapsed prior to the closing of the transaction and the denominator of which is
the number of days in the Award Period.
8.    Changes in Capital Structure.
8.1    If the outstanding Common Stock of the Company is hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of any stock split, combination of
shares or dividend payable in shares, recapitalization or reclassification,
appropriate adjustment shall be made by the Committee in the number and kind of
shares subject to this Agreement so that the Recipient’s proportionate interest
before and after the occurrence of the event is maintained.
8.2    If the outstanding Common Stock of the Company is hereafter converted
into or exchanged for all of the outstanding Common Stock of a corporation (the
“Parent Successor”) as part of a transaction (the “Transaction”) in which the
Company becomes a wholly-owned subsidiary of Parent Successor, then (a) the
obligations under this Agreement shall be assumed by Parent Successor and
references in this Agreement to the Company shall thereafter generally be deemed
to refer to Parent Successor, (b) Common Stock of Parent Successor shall be
issued in lieu of Common Stock of the Company under this Agreement, (c) the
performance measured pursuant to Section 2 of this Agreement shall be the
continuous performance of the Company prior to the Transaction and Parent
Successor after the Transaction, (d) employment by the Company for purposes of
Section 3 of this Agreement shall include employment by either the Company or
Parent Successor, and (e) the Dividend Equivalent Cash Award under Section 4 of
this Agreement shall be based on dividends paid on the Common Stock of the
Company prior to the Transaction and Parent Successor after the Transaction.


9

--------------------------------------------------------------------------------




9.    Recoupment On Misconduct.
9.1    If at any time before a Change in Control and within three years after
the Payment Date, the Committee determines that Recipient engaged in any
Misconduct (as defined below) during the Award Period that contributed to an
obligation to restate the Company’s financial statements for any quarter or year
in the Award Period or that otherwise has had (or will have when publicly
disclosed) an adverse impact on the Company’s common stock price, Recipient
shall repay to the Company the Excess LTIP Compensation (as defined below). The
term “Excess LTIP Compensation” means the excess of (a) the number of
Performance Shares and the amount of the Dividend Equivalent Cash Award as
originally calculated and certified under Section 5 of this Agreement, over (b)
the number of Performance Shares and the amount of the Dividend Equivalent Cash
Award as recalculated (1) for the TSR Modifier, assuming that the average of the
closing market prices of the Company’s common stock for the period from October
1, 2020 to December 31, 2020 was an amount determined appropriate by the
Committee in its discretion to reflect what the Company’s common stock price
would have been if the restatement had occurred or other Misconduct had been
disclosed prior to October 1, 2020, and (2) for the EPS Payout Factor and the
ROIC Performance Threshold, based on the Company’s financial statements for all
years of the Award Period as restated. The Committee may, in its sole
discretion, reduce the amount of Excess LTIP Compensation to be repaid by
Recipient to take into account the tax consequences of such repayment or any
other factors. If any Performance Shares included in the Excess LTIP
Compensation are sold by Recipient prior to the Company’s demand for repayment
(including any shares withheld for taxes under Section 6 of this Agreement),
Recipient shall repay to the Company 100% of the proceeds of such sale or sales.
The return of Excess LTIP Compensation is in addition to and separate from any
other relief available to the Company due to Recipient’s Misconduct.
9.2    “Misconduct” shall mean (a) willful commission by Recipient of an act of
fraud or dishonesty resulting in economic or financial injury to the Company,
(b) willful misconduct by Recipient that substantially impairs the Company’s
business or reputation, or (c) willful gross negligence by Recipient in the
performance of his or her duties.
9.3    If any portion of the Performance Shares or the Dividend Equivalent Cash
Award was deferred under the DCP, the Excess LTIP Compensation shall first be
recovered by canceling all or a portion of the amounts so deferred under the DCP
and any dividends or other earnings credited under the DCP with respect to such
cancelled amounts. The Company may seek direct repayment from Recipient of any
Excess LTIP Compensation not so recovered and may, to the extent permitted by
applicable law, offset such Excess LTIP Compensation against any compensation or
other amounts owed by the Company to Recipient. In particular, Excess LTIP
Compensation may be recovered by offset against the after-tax proceeds of
deferred compensation payouts under the DCP, the Company’s Executive
Supplemental Retirement Income Plan or the Company’s Supplemental Executive
Retirement Plan at the times such deferred compensation payouts occur under the
terms of those plans. Excess LTIP Compensation that remains unpaid for more than
60 days after demand by the Company shall accrue interest at the rate used from
time to time for crediting interest under the DCP.


10

--------------------------------------------------------------------------------




10.    Approvals. The issuance by the Company of authorized and unissued shares
or reacquired shares under this Agreement is subject to the approval of the
Oregon Public Utility Commission and the Washington Utilities and Transportation
Commission, but no such approvals shall be required for the purchase of shares
on the open market for delivery to Recipient in satisfaction of its obligations
under this Agreement. The obligations of the Company under this Agreement are
otherwise subject to the approval of state and federal authorities or agencies
with jurisdiction in the matter. The Company will use its best efforts to take
steps required by state or federal law or applicable regulations, including
rules and regulations of the Securities and Exchange Commission and any stock
exchange on which the Company’s shares may then be listed, in connection with
the award under this Agreement. The foregoing notwithstanding, the Company shall
not be obligated to issue or deliver Common Stock under this Agreement if such
issuance or delivery would violate applicable state or federal law.
11.    No Right to Employment. Nothing contained in this Agreement shall confer
upon Recipient any right to be employed by the Company or to continue to provide
services to the Company or to interfere in any way with the right of the Company
to terminate Recipient’s services at any time for any reason, with or without
cause.
12.    Miscellaneous.
12.1    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subjects hereof and may be amended
only by written agreement between the Company and Recipient.
12.2    Notices. Any notice required or permitted under this Agreement shall be
in writing and shall be deemed sufficient when delivered personally to the party
to whom it is addressed or when deposited into the United States Mail as
registered or certified mail, return receipt requested, postage prepaid,
addressed to the Company, Attention: Corporate Secretary, at its principal
executive offices or to Recipient at the address of Recipient in the Company’s
records, or at such other address as such party may designate by ten (10) days’
advance written notice to the other party.
12.3    Assignment; Rights and Benefits. Recipient shall not assign this
Agreement or any rights hereunder to any other party or parties without the
prior written consent of the Company. The rights and benefits of this Agreement
shall inure to the benefit of and be enforceable by the Company’s successors and
assigns and, subject to the foregoing restriction on assignment, be binding upon
Recipient’s heirs, executors, administrators, successors and assigns.
12.4    Further Action. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
12.5    Applicable Law; Attorneys’ Fees. The terms and conditions of this
Agreement shall be governed by the laws of the State of Oregon. In the event
either party institutes litigation hereunder, the prevailing party shall be
entitled to reasonable attorneys’ fees to be set by the trial court and, upon
any appeal, the appellate court.


11

--------------------------------------------------------------------------------




12.6    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
NORTHWEST NATURAL GAS COMPANY


By        


Title    SVP and Chief Administrative Officer    




RECIPIENT


    




12